Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 6/6/2022. 
Claims 1-20 are pending.
Response to Arguments

Applicant's arguments with respect to claim limitation “select a context for entropy coding of each sign prediction error of each transform coefficient of the M non-zero transform coefficients according to the plurality of transformations, encode one sign prediction error of one transform coefficient of the M non-zero transform coefficients by applying entropy coding using the selected context” recited in claim 1 have been fully considered but they are not persuasive.  Applicants contend that the combination of Kazui and Zhao does not disclose or suggest the claimed feature above (Applicants’ Remarks dated 6/6/2022, p. 11-12).  However, the Examiner respectfully disagrees.  FIG. 2 of Kazui illustrates CABAC encoding of each sign predicted difference of each coefficient of M (M=6 for 8X8 block) non-zero transform coefficients according to the plurality of transformations.  FIG. 2 of Kazui also illustrates entropy encoding one sign predicted difference of one transform coefficient [e.g. the first transform coefficient -2] of the M non-zero transform coefficients.  Lines 1-5 (the first line is section title “CABAC context”) and the table in section 2.5 of Kazui describe selecting CABAC context for encoding coeff_sign_diff.  Moreover, FIG. 3 and 9 and paragraph [0075] of Zhao also teach the above concept.  Please see detail mapping below in section 8.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 10-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazui et al (JCT-VC meeting; Dresden, DE, 15-23 April, 2010; Kimihihiko Kazui, Junpei Koyama and Akira Nakagawa) in view of Zhao et al (US 20180176582 A1).
             Regarding claim 1, 18 and 20, Kazui discloses a method [e.g. FIG. 2; encoding device] for encoding an image block [e.g. FIG. 2; encoding process for a block] configured to:  predict a sign for each of M non-zero transform coefficients [e.g. FIG. 2; 2.2.2.2 section; M signs for non-zero coefficients] obtained by transforming an image block signal [e.g. 4X4 or 8X8 block samples] with a plurality of transformations [e.g. FIG. 2; DCT coefficients], M being an integer larger than 1 [e.g. M=6] and smaller than a number of non-zero transform coefficients [e.g. FIG. 2; 8 non-zero coefficients] obtained by transforming the image block; wherein fewer than all of the transform coefficients [e.g. FIG. 6; 4X4 block with 16 coefficients; 8<16] obtained by transforming the image block signal with the plurality of transformations are used for encoding the image block [e.g. FIG. 2]; determine a sign prediction error [e.g. FIG. 2; sign estimation; coe_sign_diff] for each of the M non-zero transform coefficients indicating whether or not the sign was correctly predicted [e.g. the estimation of a sign of coefficients]; select a context [e.g. section 2.2. and 2.5; CABAC syntax, context] for entropy coding of each sign prediction error [coe_sign_diff] of each transform coefficient of the M non-zero transform coefficients according to the plurality of transformations [e.g. FIG. 2]; and encode one sign prediction error of one transform coefficient [e.g. FIG. 2; the first transform coefficient -2] of the M non-zero transform coefficients by applying entropy coding [e.g. Entropy coding] using corresponding selected context [e.g. context for encoding coeff_sign_diff], wherein fewer than all of the non-zero transform coefficients obtained by transforming the image block signal with the plurality of transformations are used for encoding the image block [e.g. FIG. 1-2; M=6 is fewer than 8 non-zero coefficients].
              Although Kazui discloses determine an encoding process method, it is noted that differs to the present invention in that Kazui fails to explicitly disclose a processing circuit for entropy coding.
             However, Zhao teaches the well-known concept of an apparatus/method for encoding an image block including processing circuitry [e.g. FIG. 4; [0010]; processing circuitry]; determine a sign prediction error [e.g. encoding the correctness of the sign prediction] for each of the M transform coefficients [e.g. non-zero coefficients] indicating whether or not the sign was correctly predicted [e.g. FIG. 3 and 9; [0075]; the context for coding the correctness of sign prediction]; select a context for entropy coding of each sign prediction error of each transform coefficient of the M non-zero transform coefficients according to the plurality of transformations [e.g. FIG. 3 and 9; [0075]; the context for coding the correctness of sign prediction]; and encode one sign prediction error of one transform coefficient of the M non-zero transform coefficients by applying entropy coding using corresponding selected context [e.g. CABAC context for coding coefficient signs; context values for the signs].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Kazui to exploit the well-known entropy encoding technique taught by Zhao as above, in order to provide improved coding efficiency [See Zhao; [0063]].
             Regarding claim 2, Kazui and Zhao further disclose the processing circuitry is further configured to: select the context based on an unsigned value of each transform coefficient of the M non-zero transform coefficients [e.g. Kazui: FIG. 1-2].  
             Regarding claim 4, Kazui and Zhao further disclose the processing circuitry is further configured to: 68Docket No. HW749627 select the context based on whether a prediction type of the image block is intra prediction or inter prediction [e.g. Zhao: FIG. 4; [0338]].  
             Regarding claim 5, Kazui and Zhao further disclose based on a prediction type of the image block being an intra prediction, select the context based on the intra prediction mode used to predict the image block [e.g. Zhao: FIG. 4 and [0085 and 0338]].  
             Regarding claim 10, Kazui and Zhao further disclose predicting a sign for each of the M non-zero transform coefficients based on a cost function [e.g. cost calculation] including transformed difference between adjacent pixels neighboring the transformed image block and a prediction of the adjacent pixels calculated based on a prediction signal of the image block [e.g. Kazui: FIG. 2 and 4-5; section 2.4.1; boundary pixel prediction].  
             Regarding claim 11, Kazui and Zhao further disclose each of the plurality of transformations is associated with one of a plurality of contexts [e.g. Kazui: section 2.2 and 2.5; Zhao: context values], and the processing circuitry is further configured to: select the context out of the plurality of contexts such that the one of the plurality of transformations is associated with the selected context [e.g. Zhao: FIG. 4 and [129 and 338]].  
             Regarding claim 16, Kazui and Zhao further disclose to use context-adaptive binary arithmetic coding (CABAC) for the entropy coding [e.g. Kazui: FIG. 2; CABAC is used in the video coding].
	Regarding claim 17 and 19, this is a decoding apparatus/method that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.  Furthermore, Kazui and Zhao disclose a decoding apparatus/method [e.g. Zhao: FIG. 1 and 5].
Claim 3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazui et al (JCT-VC meeting; Dresden, DE, 15-23 April, 2010; Kimihihiko Kazui, Junpei Koyama and Akira Nakagawa) in view of Zhao et al (US 20180176582 A1) and Karczewicz et al (US 20170142448 A1).
             Regarding claim 3, Kazui and Zhao further disclose the processing circuitry is further configured to: divide the M transform coefficients into two lists [e.g. Zhao: FIG. 6], but Kazui and Zhao fail to disclose the detail of the two lists.
             However, Karczewicz teaches the well-known concept of dividing the M non-zero transform coefficients into two lists [e.g. [0148]], the two lists being divided from each other by a threshold [e.g. threshold=1, or 2] such that a first list includes the non-zero transform coefficients having absolute values greater than the threshold [e.g. absolute values greater than 1 or 2] and a second list includes the non-zero transform coefficients having absolute values equal to or below the threshold [e.g. absolute values equal to 1]; select a context for entropy coding of each sign prediction error of each transform coefficient of the M non-zero transform coefficients according to whether the transform coefficient of the M transform coefficients belongs to the first list or the second list; and encode the sign prediction error of the transform coefficient of the M transform coefficients by applying entropy coding using the respective selected contexts [e.g. Kazui: section 2.5; Karczewicz: FIG. 2 and 9; 176].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Kazui to exploit the well-known entropy encoding technique taught by Zhao and the well-known entropy encoding technique taught by Karczewicz as above, in order to provide improved coding efficiency [See Zhao; [0063]] and high coding efficiency [See Karczewicz; [0063]].
             Regarding claim 12, Kazui, Zhao and Karczewicz further disclose select a context for entropy coding of each sign prediction error of each transform coefficient of M non-zero transform coefficients according to the plurality of transformations each associated with one of the plurality of contexts  [e.g. Kazui: FIG. 2 and section 2.2 and 2.5; Zhao: context values; Karczewicz: context models], wherein when the probabilities of correctly predicted sign values of a first transformation of the plurality of transformations and a second transformation of the plurality of transformations differ by less than a predetermined value, the first transformation is associated with a same context as the second transformation  [e.g. Kazui: FIG. 2; Karczewicz: FIG. 2 and [0061-0063]].  
             Regarding claim 13, Kazui, Zhao and Karczewicz further disclose predicting a sign for each of the M non-zero transform coefficient obtained by transforming the image block signal with the plurality of transformations [e.g. Kazui: FIG. 1-2], wherein the transformation includes a horizontal transformation and a vertical transformation [e.g. Zhao: FIG. 4; horizontal or vertical transform]; and the selection of the context is based on a combination of the horizontal transformation and the vertical transformation [e.g. Karczewicz: FIG. 2 and [0061-0063]].  
             Regarding claim 14, Kazui, Zhao and Karczewicz further disclose each of the plurality of transformations is a combination of a horizontal transformation and a vertical transformation [e.g. Zhao: FIG. 4; horizontal or vertical transform], and the processing circuitry is further configured to: select the context such that the combination of the horizontal transformation and the vertical transformation is associated with the selected context [e.g. Karczewicz: FIG. 2 and [0061-0063 and 0111]].  
             Regarding claim 15, Kazui, Zhao and Karczewicz further disclose a number of mutually different contexts of combinations of vertical transformations [e.g. Zhao: FIG. 4; horizontal or vertical transform; Karczewicz: FIG. 2 and [0061-0063 and 0111]] and horizontal transformations is smaller than a number of combinations of vertical and horizontal transformations [e.g. Zhao: FIG. 4; horizontal or vertical transform], and a first combination of a vertical transformation and a horizontal transformation is associated with a same context as a second combination of a vertical transformation and a horizontal transformation [e.g. Karczewicz: FIG. 2 and [0061-0063 and 0111]; same context model].
Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazui et al (JCT-VC meeting; Dresden, DE, 15-23 April, 2010; Kimihihiko Kazui, Junpei Koyama and Akira Nakagawa) in view of Zhao et al (US 20180176582 A1) and Sun et al (US 20170142423 A1).
             Regarding claim 6, Kazui and Zhao further disclose predict the sign for each of the M non-zero transform coefficients based on a cost function [e.g. Kazui: FIG. 2 and section 2.4.3.3] including estimating a discontinuity along the boundary of the image block [e.g. Kazui: FIG. 5; boundary pixel prediction error]; and select the context based on the intra prediction mode or neighboring information [e.g.  Zhao: FIG. 4 and [129], but Kazui and Zhao fail to explicitly disclose the detail of determining the intra prediction mode and the neighboring information.
              However, Sun teaches the well-known concept of determining the intra prediction mode is based on a number of block sides or a number of neighboring pixels available for the estimating of the discontinuity along the boundary of the image block [e.g. FIG. 16-18; boundary pixel prediction based on the number of neighboring pixels [e.g. FIG. 2; [0040-0050]].  
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Kazui to exploit the well-known entropy encoding technique taught by Zhao and the well-known intra-prediction mode selection technique taught by Sun as above, in order to provide improved coding efficiency [See Zhao; [0063]] and improved coding efficiency [See Sun, [0024]].
           Regarding claim 7, Kazui, Zhao and Sun further disclose selecting the context [e.g.  Zhao: FIG. 4 and [0129]] based on a ratio of edge pixels available for estimating the discontinuity to a total number of pixels belonging to the image block [e.g. Sun: FIG. 2; [0040-0050]].  
           Regarding claim 8, Kazui, Zhao and Sun further disclose selecting the context [e.g.  Zhao: FIG. 4 and [0129 and 0338]] based on whether or not the image block is located at a left boundary or a top boundary of a slice in which the image block is located [e.g. Sun: FIG. 2; [191]; a slice boundary].  
           Regarding claim 9, Kazui, Zhao and Sun further disclose predict the image block using a DC intra-prediction mode or a planar mode [e.g. Sun: DC intra prediction mode]; and select the context [e.g.  Zhao: FIG. 4 and [0338]] based on whether the image block is predicted using the DC intra- prediction mode or the planar mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry et al (US 20160295238 A1).
Zhao (US 10609367 B2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483